Per Curiam:
The mortgage in question did undoubtedly belong to Mrs. Anna B. Aspinwall, and the court properly so decreed. We cannot, however, agree that any part of the costs should have been imposed on her, since she did nothing more than defend her own right when she was compelled so to do by the interior- ■ ence of others who had no right to the property in controversy.
The decree is affirmed, except as to costs; and it is ordered *216that the costs of the appeal first above stated be paid by the ap.pellants.
In the case of Mrs. Anna B. Asp-inwall’s Appeal the decree, or that part of it which relates to the costs, is reversed, and ordered that it-be amended as follows: It is ordered that the said Edward M. Yard, James. B. Breese, and Josephine O. Yard (Breese) pay all the costs of this case, including the master’s fee. Ordered further, that the appellees pay the costs of this appeal.